Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZWEIFEL (U.S. Patent 3,820,923).
Regarding claim 1, ZWEIFEL discloses: a compressor (see Abstract) comprising: 
a compressor housing (105, 169, 170); 
a compression chamber (see Figures 6-8, that shows compression chamber) defined by an inner bore of the compressor housing (see Marked up Figure 7 below, which shows that the inner bore contains the compression chamber and is defined by 
an inlet port (11) upstream of the compression chamber (see Figure 7); 
a discharge port (12) downstream of the compression chamber (see Figures 7 and 8); 
male (108) and female (110) screw rotors rotatably meshed together within the compression chamber (see Figures 6 and 7), the male and female screw rotors operable for compressing a working fluid (see Figures 6 and 7); 
a compression pocket defined by a region in the compression chamber that is sealed from the inlet port and the discharge port (see Figures 6-8); 
a volume ratio defined within the compression pocket, the volume ratio varying between 1.0 at an entrance region proximate the first end of the compression chamber and a design maximum volume ratio at an exit region proximate the second end of the compression chamber (see Figures 6-8, which discloses the fluid is compressed from the inlet (11) to the discharge (12), it is noted that the volume ratio is inherently 1.0 at the entrance, as well as, the maximum volume ratio is inherently at the exit region due to the volume of the compression pocket is smaller at the discharge in order for the fluid to be compressed from the inlet to the discharge); 

a second lubricant injector (182, 188, 184, 54) in fluid communication with a second discharge orifice defined in the inner bore of the compressor housing (see Marked up Figures 7 and 10 below that shows that there is a second discharge orifice that is defined in the inner bore of the compressor housing), the second lubricant injector configured to inject lubricant into the Page 2 of 11compression chamber through the inner bore at a second volume ratio (see Figures 6-8 and 10, and Marked up Figures 7 and 10 below, which shows a second lubricant injector closer to the outlet than the first lubricant injector, and therefore, would be at a second volume ratio.  In addition, the lubricant is injected at the face of the rotors for 182, 188 and then leaks due to the clearance between the rotor and the housing, which is the inner bore, to the compression chamber.  In addition, the axial gallery feeds 184 that connects to 54, see 
a main lubricant gallery (52) formed in the compressor housing (see Figures 9-10) and a main lubricant inlet (main lubricant inlet is in valve (33) shown in Figure 5) connected to the main lubricant gallery (see Figures 5, which shows that (33) feeds (52), and in Figure 10, the main lubricant gallery (52) is located in the compressor housing), the main lubricant inlet in fluid communication with a source of lubricant (see Figure 5, where main lubricant inlet is in fluid communication with a source of lubricant (1), located in the lower left corner of the figure, which connects to (27, 60, 87, 88) that eventually feeds the main lubricant gallery); 
wherein the first and second lubricant injectors are fluidly coupled with the main lubricant gallery through respective first and second axial galleries (shown as a dash line in Figure 10, see Marked up Figure 10 below) extending from the main lubricant gallery (see marked up Figure 10 below, which shows first and second axial galleries extending from the main lubricant gallery in both directions from the main lubricant gallery (52) in the axial direction defined by the axis shown as a line-dot line), the first and second lubricant injectors each define a passageway from the respective first and second axial galleries into the compression chamber to direct lubricant from the main lubricant inlet into the compression chamber (see Figures 7, 8, and 10 and Marked up 
[AltContent: textbox (Second and/or third lubricant injector )][AltContent: arrow]















  



[AltContent: arrow]










Regarding claim 2, ZWEIFEL discloses:  a third lubricant injector (see Marked up Figure 7 above) configured to inject lubricant into the compression chamber at a third volume ratio different from the first and second volume ratios (the third lubricant injector injects at a different ratio from the first volume ratio, since it is located near the discharge.  In addition, the third lubricant injector injects at a different ratio from the second volume ratio since it injects directly into the compression chamber and therefore is at a different volume ratio from the second lubricant injector, since the second lubricant injector is injected into the clearance between the rotor and the housing and leaks/flows along the rotor face, where the clearance acts as a throttle and therefore, results in the second and third volume ratios to be different from each other).
claim 3, ZWEIFEL discloses: first and second injection ports extending through the housing at each of the first and second volume ratios (see Figures 6-8 and 10, and Marked up Figures 7 and 10 above).  
Regarding claim 4, ZWEIFEL discloses: the first injection port is positioned adjacent one of the male or female screw rotors and the second injection port is positioned adjacent the other of the male or female screw rotors (see marked up Figures 7 and 10 above, which shows that the first injection port is adjacent one of the male or female screw rotors and the second injection port is positioned adjacent the other of the male or female screw rotors, it is noted that there are first injection ports adjacent to both the male and female screw rotors, and second injection ports located adjacent both the male and female rotors, where one of the first injection ports are defined as adjacent to the male screw rotor, and one of the second injection ports are adjacent the female screw rotor, and therefore, meets the claimed limitation).  
Regarding claim 5, ZWEIFEL discloses: the injected lubricant impinges onto one or both of the male and female screw rotors and mixes with the compressed working fluid in the compression chamber (see Figures 7 and 10, and discussion above on how the lubricant impinges onto one or both of the male and female screw rotors and then mixes with the compressed working fluid in the compression chamber).  
Regarding claim 6, ZWEIFEL discloses: the main lubricant gallery extends across a width of the housing (see marked up Figure 10 above).  
Regarding claim 10, ZWEIFEL discloses: one or more lubricant injector ports extending from each of the first and second axial lubricant passages, respectively (see Figures 7, 8, and 10, and Marked up Figures 7 and 10 above).  
claim 11, ZWEIFEL discloses: a connecting passageway extending between each of the first and second axial lubricant galleries and the main lubricant gallery (see Figure 10, where a portion between the first and second axial lubricant galleries and the main lubricant gallery is considered as a connecting passageway as broadly interpreted).  
Regarding claim 12, ZWEIFEL discloses: a screw compressor (see Abstract, Figures 7 and 8, Column 7, lines 19-21) comprising: 
a compressor housing (105, 169, 170); 
a compression chamber (see Figures 6-8, that shows compression chamber) defined by an inner bore of the compressor housing (see Marked up Figure 7 above, which shows that the inner bore contains the compression chamber and is defined by the compressor housing, the Examiner would also like to note that the compressor housing includes the ends of the compressor housing that contains the rotors)  the inner bore extending between first and second ends of the compressor housing (see Figures 7 and 8, the inner bore being defined by the first and second ends of the housing does not mean that the inner bore does not extend between the first and second ends of the housing, since the inner bore is a space and not a physical part); 
an inlet port (11) upstream of the compression chamber (see Figures 6 and 8); 
a discharge port (12) downstream of the compression chamber (see Figures 6 and 8); 
male (108) and female (110) screw rotors rotatably meshed together within the compression chamber, the male and female screw rotors operable for compressing a working fluid; 

a first lubricant injector (182, 188) (see Marked up Figures 7 and 10 below) in fluid communication with a first discharge orifice defined in the inner bore of the compressor housing (see Marked up Figures 7 and 10 below that shows that there is a first discharge orifice that is defined in the inner bore of the compressor housing), the first lubricant injector configured to inject lubricant into the compression chamber through the inner bore (see Marked up Figure 7 above, which shows that the first lubricant injector injects lubricant into the compression chamber through the inner bore, where the lubricant is injected at the face of the rotors and then leaks due to the clearance between the rotor and the housing, which is the inner bore, to the compression chamber) at a first volume ratio (see Figures 6-8 and 10, and Marked up Figures 7 and 10 above, which shows a first lubricant injector closer to the inlet than a second lubricant injector is at a first volume ratio); 
a second lubricant injector (182, 188, 184, 54) in fluid communication with a second discharge orifice defined in the inner bore of the compressor housing (see Marked up Figures 7 and 10 below that shows that there is a second discharge orifice that is defined in the inner bore of the compressor housing), the second lubricant injector configured to inject lubricant into the Page 2 of 11compression chamber through the inner bore at a second volume ratio (see Figures 6-8 and 10, and Marked up Figures 7 and 10 above, which shows a second lubricant injector closer to the outlet than the first lubricant injector, and therefore, would be at a second volume ratio.  In addition, the 
a main lubricant gallery (52) extending radially between the male and female rotors (see Figures 7-9, which shows that the male and female rotors are attached to shafts, and in Figure 9, these shafts are shown extending); and 
first and second axial lubricant galleries (shown as a dash line in Figure 10, see Marked up Figure 10 above) formed in the compressor housing (see Figure 10) and extending from the main lubricant gallery (see marked up Figure 10).  
Regarding claim 13, ZWEIFEL discloses: a third lubricant injector port configured to inject lubricant into the Page 5 of 11compression chamber at the first volume ratio (see Figure 7, which shows multiple lubricant injector ports (188, 182) where one is the first lubricant injector port and another along this same face is the third lubricant injector port, since they are located at the same axial position as the first lubricant injector port, the third lubricant injector port will inject lubricant into the compression chamber at the first volume ratio); and 

Regarding claim 14, ZWEIFEL discloses: lubricant from the first and second lubricant injector ports impinge on the male screw rotor and the female screw rotor, respectively and mixes with the compressed working fluid in the compression pocket (see Figures 7 and 10, and discussion above on how the lubricant impinges onto one or both of the male and female screw rotors and then mixes with the compressed working fluid in the compression chamber).  
Regarding claim 15, ZWEIFEL discloses: lubricant from the third and fourth lubricant injector ports impinge on the other of the male screw rotor and female screw rotor, respectively and mixes with the compressed working fluid in the compression pocket (see Figure 7, which shows the third lubricant injector port and fourth lubricant injector port located at the same axial position on both the male and female screw rotors, and therefore, lubricant from the third and fourth lubricant injector ports impinge on the other of the male screw rotor and female screw rotor, respectively and mixes with the compressed working fluid in the compression pocket is met).  
Regarding claim 16, ZWEIFEL discloses: a main lubricant gallery extends across one end of the compressor housing (see Figure 10).  
claim 17, ZWEIFEL discloses: the first and third injector ports extend directly from the main lubricant gallery (see Figure 10).  
Regarding claim 19, ZWEIFEL discloses: the second and fourth injector ports extend from a distal end of the first and second axial lubricant galleries, respectively (see Figures 7 and 10).  
Regarding claim 20, ZWEIFEL discloses the method as claimed as a normal operation of the compressor as discussed above (see claims 1 and 12 above specifically).
Regarding claim 21, ZWEIFEL discloses the method as claimed as a normal operation of the compressor as discussed above (see claims 4, 5, 14, and 15 above specifically).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ZWEIFEL.
ZWEIFEL discloses the main lubricant gallery being positioned proximate one of the ends of the housing, however, it is unclear if the main lubricant gallery is positioned proximate the second end of the housing adjacent the discharge port.  ZWEIFEL also 
ZWEIFEL discloses the claimed invention as discussed above, however, fails to specifically disclose the main lubricant gallery is positioned proximate the second end of the housing adjacent the discharge port.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the main lubricant gallery is positioned proximate the second end of the housing adjacent the discharge port, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Furthermore, there is no specific design reason given to locating the main lubricant gallery at one end or the other end of the housing.  
Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.
Applicant argues that the newly amended independent claims directed to “a first lubricant injector in fluid communication with a first discharge orifice defined in the inner bore of the compressor housing” and “a second lubricant injector in fluid communication with a second discharge orifice defined in the inner bore of the compressor housing” in claim 1; “a first lubricant injector port in fluid communication with a first discharge orifice defined in the inner bore of the compressor housing” and “a second lubricant injector port in fluid communication with a second discharge orifice defined in the inner bore of the compressor housing” in claim 12; and “injecting lubricant through a first discharge orifice defined in the inner bore of the compressor housing” and “injecting lubricant 
Applicant further argues that “the inner bore extending between first and second ends of the compressor housing” is not met by ZWEIFEL.  As stated above, the “inner bore” is a non-physical space that does extend between the first and second ends.  Applicant by their arguments appears that they believe that the bore does not have “ends” to it, which is physically impossible, since the inner bore is contained physically by the covers/ends of the compressor housing.  The inner bore does extend between the first and second ends of the housing, since it is a non-physical space that goes to the ends of the housing.  The covers are not considered as part of the “inner bore” since the covers are made of a material (i.e. metal), and therefore, they are not a non-physical space, while a “bore” is a non-physical space that does extend between the first and second ends.  If the applicant wants to claim the lubricant injectors being located at a position that is not at the ends of the compressor housing, then the limitation should recite something like “a second lubricant injector injecting lubricant in the compression chamber at an intermediate location that is downstream of the inlet port and upstream of 
All of the pending claims are argued based on the arguments above, which have been addressed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746